            Case 2:20-cv-01294-KJN Document 12 Filed 12/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CORNELL EUGENE WILSON, Jr.,                         No. 2:20-cv-1294 KJN P
12                         Petitioner,
13              v.                                        ORDER
14    PAUL THOMPSON, Warden,
15                         Respondent.
16

17             On December 10, 2020, petitioner filed a response to the November 30, 2020 order to

18   show cause. Petitioner was out for surgery and did not receive respondent’s motion to dismiss.

19   Once he returned from surgery, he was required to quarantine, and now his unit is on lockdown.

20   Petitioner requested an extension of time to file and serve an opposition to respondent’s October

21   13, 2020 motion to dismiss.

22             Good cause appearing, IT IS HEREBY ORDERED that:

23             1. The November 30, 2020 order to show cause (ECF No. 9) is discharged;

24             2. Petitioner’s request for an extension of time (ECF No. 11) is granted;

25             3. Petitioner shall file and serve an opposition within sixty days from the date of this

26   order; and

27   ////

28   ////
         Case 2:20-cv-01294-KJN Document 12 Filed 12/14/20 Page 2 of 2


 1             4. The Clerk of the Court is directed to send petitioner a copy of the motion to dismiss

 2   (ECF No. 8).

 3   Dated: December 11, 2020

 4

 5

 6   /wils1294.111

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
